The explanation given by the plaintiff for failure to bring his action on for trial within the period of more than five years since issue was joined, is not sufficient to excuse the delay, within the rule laid down in repeated decisions of this court. Order denying defendants’ motion to dismiss the complaint for failure to prosecute reasonably is reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Jenks, P. J., Burr, Carr and Stapleton, JJ., concurred; Putnam, J., not voting.